Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.    Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11088792 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-16 of the patent discloses  method for representing a quasi co-location (QCL) parameter configuration, comprising: acquiring a second QCL characteristic parameter set comprising at least some of characteristic parameters of a first QCL characteristic parameter set, wherein the characteristic parameters of the first QCL characteristic parameter set represent characteristics of a radio propagation channel, the characteristic parameters comprise an average delay, an average gain, a frequency offset, a frequency offset spread, or a delay spread, wherein the acquiring the second QCL characteristic parameter set comprises acquiring second QCL characteristic parameter sets configured respectively for L signals, wherein each of the L signals corresponds to one second QCL characteristic parameter set, [[and]] wherein L is a positive integer greater than 1, and wherein the second QCL characteristic parameter set corresponding to transmit signals has following configuration condition: when the transmit signals are a combination of a downlink synchronization signal and a downlink measurement pilot, the second QCL characteristic parameter set configured by a transmitting terminal at least comprises the frequency offset and the average delay; and sending configuration information of the second QCL characteristic parameter set to a receiving terminal, wherein the sending the configuration information comprises indicating, by preset signaling, signal sets with a QCL relationship and to which the second QCL characteristic parameter set is applicable, and wherein the signal sets comprise the L signals;  
 wherein the characteristic parameters further comprise a spatial parameter; and   
wherein the sending configuration information of the second QCL characteristic parameter set to the receiving terminal comprises: sending higher-layer signaling that indicates characteristic parameters included in the second QCL characteristic parameter set to the receiving terminal;  
wherein the preset signaling comprises higher-layer signaling or physical-layer signaling; and 
device for representing a quasi co-location (QCL) parameter configuration, comprising: a processor configured to: acquire a second QCL characteristic parameter set comprising at least some of characteristic parameters of a first QCL characteristic parameter set, wherein the characteristic parameters of the first QCL characteristic parameter set represent characteristics of a radio propagation channel, the characteristic parameters comprise an average delay, an average gain, a frequency offset, a frequency offset spread, or a delay spread, wherein the second QCL characteristic parameter set is acquired by the processor configured to acquire second QCL characteristic parameter sets configured respectively for L signals, wherein each of the L signals corresponds to one second QCL characteristic parameter set,  wherein L is a positive integer greater than 1, and wherein the second QCL characteristic parameter set corresponding to transmit signals has following configuration condition: 151566390.1Inventor : Nan ZhangDocket No.: 125096-8552.US00 Appl. No. : 16/370,872 Filed: March 29, 2019 Page: 4 of 9 when the transmit signals are a combination of a downlink synchronization signal and a downlink measurement pilot, the second QCL characteristic parameter set configured by a transmitting terminal at least comprises a frequency offset and an average delay; and send configuration information of the second QCL characteristic parameter set to a receiving terminal, wherein the configuration information is sent by the processor configured to indicate, by preset signaling, signal sets with a QCL relationship and to which the second QCL characteristic parameter set is applicable, and wherein the signal sets comprise the L signals.  

Applicant's claims 1-14 broaden the scope of the claims 1-4 of patent number 10615921 or the claims 1-16 of the Patent number eliminating wherein the characteristic parameters of the first QCL characteristic parameter set represent characteristics of a radio propagation channel, the characteristic parameters comprise an average delay, an average gain, a frequency offset, a frequency offset spread, or a delay spread, wherein the acquiring the second QCL characteristic parameter set comprises acquiring second QCL characteristic parameter sets configured respectively for L signals, wherein each of the L signals corresponds to one second QCL characteristic parameter set, [[and]] wherein L is a positive integer greater than 1, and wherein the second QCL characteristic parameter set corresponding to transmit signals has following configuration condition: when the transmit signals are a combination of a downlink synchronization signal and a downlink measurement pilot, the second QCL characteristic parameter set configured by a transmitting terminal at least comprises the frequency offset and the average delay; and sending configuration information of the second QCL characteristic parameter set to a receiving terminal, wherein the sending the configuration information comprises indicating, by preset signaling, signal sets with a QCL relationship and to which the second QCL characteristic parameter set is applicable, and wherein the signal sets comprise the L signals. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

This is a non-provisional statutory double patenting rejection because the patentably indistinct claims have  in fact been patented.

4.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.   Claims 1-14 are  rejected under 35 U.S.C. 102(a1) as being anticipated by Lee Seungmin et al. (2015/257130).

     For claims 1-14, Lee Seungmin et al. (2015/257130)  discloses a system/method acquiring a second QCL characteristic parameter set comprising at least some of characteristic parameters of a first QCL characteristic parameter set ( See paragraph 0152; "DC! field value" in Table 5 shows an example of "at least one of information about related reference signals for configuration of quasi co- location property based on specific large-scale property and a type of the corresponding large-scale property” that is each defined for set#X and set#Yu; "Large scale Property #c" for the "Set #T of legacy use in Table 5)) ; wherein the acquiring the second QCL characteristic parameter set comprises acquiring the second QCL characteristic parameter sets configured respectively for L signals, wherein each of the L signals corresponds to one second QCL characteristic parameter set, and wherein L is a positive integer and greater than 1 ( See paragraph 0152wherein it state "That is, referring to Table 5 below, Table 5 shows an example of "at least one of information about related reference signals for configuration of quasi co-location property based on specific large-scale property and a type of the corresponding large- scale property" that is each defined for set#X and stay, "Large scale Property #c’ ‘for the "Set #X" of legacy use in Table 5); and sending configuration information of the second QCL characteristic parameter set to a receiving terminal; wherein the characteristic parameters represent characteristics of a radio propagation channel, wherein the characteristic parameters comprise an average delay, an average gain, a frequency offset, frequency offset spread, a spatial parameter, or delay spread ( See paragraph 0075 wherein it states Here, the large-scale properties may include Doppler shift and Doppler spread associated with frequency offset, and delay spread and average delay associated with timing offset; etc.,, and may also include average gain");
 wherein the first type signals or the second type signals comprise a downlink synchronization signal, an uplink random access signal, a downlink data demodulation pilot signal, a downlink control demodulation pilot signal, a downlink measurement pilot signal, an uplink data demodulation pilot signal, an uplink control demodulation pilot signal or an uplink measurement pilot signal ( See figure 9 and  paragraphs 0075 and 0149-0152 and table 5); wherein the sending configuration information of the second QCL characteristic parameter set to the
receiving terminal comprises: sending higher-layer signaling that indicates characteristic parameters included in the second QCL characteristic parameter set to the receiving terminal (See paragraph 0075 wherein it states " ,Here, the large-scale properties may include Doppler shift and Doppler spread associated with frequency offset, and delay spread and average delay associated with timing offset; etc., and may also include average gain"); and

wherein the sending configuration information of the second QCL characteristic parameter set to the receiving terminal comprises: indicating, by preset signaling, signal sets with a QCL relationship and to which the second QCL characteristic parameter set is applicable, wherein the preset signaling comprises higher-layer signaling or physical- layer signaling. Wherein the characteristic parameters represent characteristics of a radio propagation channel { See paragraph 0150 wherein it states “ "When an eNB Informs a UE of whether specific quasi co-location property is used to decode a control data channel of a transmission time point of predefined DCi using a pre-defined DCI field (e.g. a PQI field), the UE may be configured to assume different quasi co-location properties according to a type of a set associated with a subframe position (See subframe time point) method for configuring reference signals, comprising: dividing first type signals into Q signal groups according to occupied transmission resources, wherein the first type signals includes a plurality of signals and Q is a positive integer; and indicating second type signals with a quasi co-location (QCL) relationship with a signal group and a QCL characteristic parameter set by signaling ( See details of figure 11) ; 
wherein transmission resources of the first type signals comprise an antenna port, a frequency domain resource or a time domain resource( See details of figure 11);  
wherein the QCL characteristic parameter set comprises an average delay, an average gain, a frequency offset, frequency offset spread, a spatial parameter or delay spread( See details of figure 11);  
wherein the indicating comprises: indicating, by higher-layer signaling or physical-layer signaling, a QCL signal set and the QCL characteristic parameter set to which each of the Q signal groups belongs, wherein the QCL signal set comprises the second type signals( See details of figure 11).   

6.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (2020/0382182) is cited to show a system which is considered pertinent to the claimed invention.

7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476